United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Southeastern, PA, Employer
__________________________________________

)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1759
Issued: June 11, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On August 20, 2012 appellant, through her attorney, filed a timely appeal from a
March 20, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits this case.
ISSUE
The issue is whether appellant sustained permanent impairment warranting a schedule
award.
On appeal, appellant’s attorney contends that Dr. William H. Spellman, a Board-certified
orthopedic surgeon, was not properly selected as an impartial medical specialist using the
Physicians Directory System (PDS) as there was no screen shot showing his selection. He also
contends that Dr. Spellman’s report should be treated as a second opinion report because the only
impairment rating established under the sixth edition of the American Medical Association,
1

5 U.S.C. § 8101 et seq.

Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) was from an OWCP
medical adviser. This created a conflict between the two physicians as to the extent of
appellant’s permanent impairment which required referral to a new referee medical examination.
Counsel further contends that Dr. Spellman did not conduct a thorough medical examination as
he did not report any neurological findings.
FACTUAL HISTORY
This case has previously been before the Board. In a March 2, 2007 decision, the Board
found that OWCP properly found a conflict in the medical opinion evidence between Dr. David
Weiss, an osteopath, and Dr. Stephen J. Valentino, an OWCP referral physician, regarding the
extent of permanent impairment to appellant’s left lower extremity.2 However, the Board found
that the reports of Dr. Barry A. Silver were insufficient to resolve the conflict in the medical
opinion evidence as he did not address the deficiencies noted by OWCP regarding appellant’s
impairment. The Board remanded the case to OWCP for referral of appellant to another
impartial medical specialist to resolve the conflict. In a February 3, 2009 decision, the Board
found that the case was not in posture for decision regarding appellant’s entitlement to a
schedule award for impairment to her lower extremities.3 The Board stated that a conflict
remained unresolved, as Dr. Evan S. Kovalsky, a Board-certified orthopedic surgeon and
impartial medical specialist, failed to properly apply the fifth edition of the A.M.A., Guides in
determining that appellant had five percent impairment to her left lower extremity. The Board
directed OWCP to secure a supplemental report from Dr. Kovalsky to correct the defect in his
original opinion. The facts and history contained in the prior appeal are incorporated by
reference.4
On remand, OWCP obtained a supplemental report from Dr. Kovalsky and had an
OWCP medical adviser review and comment on this report. In an April 15, 2009 decision,
OWCP denied appellant’s claim for a schedule award based on the opinion of the medical
adviser. This decision was set aside by an OWCP hearing representative in a decision dated
June 12, 2009. The hearing representative found that OWCP improperly accorded determinative
weight to the medical adviser’s opinion over Dr. Kovalsky’s opinion. She remanded the case to
OWCP for referral of appellant to a third impartial medical adviser. In an October 5, 2009
decision, OWCP denied appellant’s schedule award claim based on the impartial medical
opinion of Dr. Elliott Menkowitz, a Board-certified orthopedic surgeon. In a May 7, 2010
decision, an OWCP hearing representative set aside the October 5, 2009 decision and remanded
the case for further development. She found that Dr. Menkowitz’s report was insufficiently
rationalized. The hearing representative directed OWCP to obtain a supplemental report from
him acknowledging the accepted employment-related condition and providing a detailed
description of his physical findings and testing, and a reasoned opinion as to whether appellant
2

Docket No. 06-2111 (issued March 2, 2007).

3

Docket No. 08-1691 (issued February 3, 2009).

4

On December 15, 1991 appellant, then a 33-year-old mail processor, filed an occupational disease claim
alleging that on July 3, 1991 she first became aware of her lower back condition and realized that her condition was
caused by her employment duties. OWCP accepted the claim for temporary exacerbation of preexisting L5-S1
degenerative disc disease.

2

had any employment-related impairment to either lower extremity in accordance with the sixth
edition of the A.M.A., Guides. In a July 22, 2010 decision, OWCP denied appellant’s claim for
a schedule award based on Dr. Menkowitz’s supplemental report. This decision was set aside
and the case was remanded for further development by an OWCP hearing representative in a
decision dated December 21, 2010. The hearing representative found that Dr. Menkowitz’s
report was not well rationalized. She directed OWCP to refer appellant to a new impartial
medical specialist to determine the extent of her permanent impairment.
On February 2, 2011 appellant was referred to Dr. Spellman for a fourth impartial
medical examination. The record contains an iFECS Report: MEO23 Appointment Schedule
Notification referring appellant to Dr. Spellman for an impartial medical examination.
Additionally, a Bypass Doctor screenshot for another Board-certified orthopedic surgeon who
was bypassed is of record. The screenshot reflects that Dr. Stephanie Sweet, a Board-certified
orthopedic surgeon, was bypassed because she did not perform impartial medical examinations
at that time. The record also contains a ME-M-Memorandum of Referral to Specialist and a MEM-Referee Medical Referral Philadelphia District Office both dated January 31, 2011. Both
documents include a listing of all physicians previously involved in the case.
In an April 4, 2011 medical report, Dr. Spellman obtained a history of appellant’s work
duties and medical background. He provided a detailed review of her medical records.
Dr. Spellman noted appellant’s complaint of back pain which she rated as eight with associated
numbness. On physical examination of the back, he found no scoliosis, abnormal lordosis or list.
The pelvis was level. On bony and soft tissue palpation, there was no tenderness or muscle
spasm. The soft tissues were smooth without areas of induration or trigger points. On forward
flexion more than 15 degrees, appellant reported increased back pain. In a sitting position, she
had full painless internal and external rotation of both hips and negative straight leg raising when
sustained at 90 degrees symmetrically. Deep tendon reflexes were 2+ symmetrically in the lower
extremities. Proximal and distal motor strength was grossly full in the lower extremities. A
Fabere’s test was negative symmetrically. On examination of the lower extremities,
Dr. Spellman found unremarkable morphology. Skin color, temperature, texture and hydration
from the knees to the toes were unremarkable. Circumferential measurements of both lower legs
10 centimeters proximal to the tibial tubercle were equal. There was no swelling in the ankles or
distal joints. Quadriceps were appropriately reactive and circumferential measurements of both
thighs 10 centimeters proximal to the superior pole of the patella were equal. Regarding the left
lower extremity, appellant reported decreased sensation with light touch over the left posterior
and lateral leg extending to include the entire dorsum of the left foot and over the first metatarsal,
great toe, the first web space and plantar surface of the foot. There was full range of motion of
the knees, ankles and distal joints. All joints were stable and pain free to stressing. Full distal
pulses were present. Proximal and distal motor strength was grossly full. Deep tendon reflexes
were 2+ symmetrically in the lower extremities. A Fabere’s test was negative symmetrically.
Dr. Spellman noted that appellant had no findings or complaints regarding her right lower
extremity. The concern was her left lower extremity as it related to her back condition. This
involved lumbar root irritation and then by extension, peripheral nerve impairment.
Dr. Spellman noted that under Table 17-4, Lumbar Spine Regional Grid: Spine Impairments, on
page 571 of the sixth edition of the A.M.A., Guides, a patient with subjective complaints without
physical findings or significant clinical abnormalities that were generally assigned class 0

3

impairment and had no ratable impairment.5 He, thus, determined that since appellant did not
have any anatomically verifiable complaints, she had no permanent impairment. Dr. Spellman
noted that in evaluating peripheral nerve impairment under Table 16-12, page 532 of the A.M.A.,
Guides, stated that the sensory examination should conform to the cutaneous distribution of a
peripheral nerve or branch of a peripheral nerve. On sensory examination, he found an altered
sensation over the entire posterior and lateral aspect of appellant’s left lower leg and dorsum and
plantar surface of her left foot. This was not consistent with a single nerve root or peripheral
nerve. Dr. Spellman determined that the sensory changes consistent with a nerve root which, in
this case was S1 resulted in class 0 impairment. He noted that appellant had no motor function
impairment in the left lower extremity as demonstrated by gross strength assessment or atrophic
changes. Dr. Spellman stated that other concerns of lower extremity impairment such as,
complex regional pain syndrome (CRPS), amputation and range of motion were not relevant. He
opined that appellant had no impairment of her lower extremities secondary to her accepted back
condition. Dr. Spellman concluded that she had reached maximum medical improvement.
In an April 18, 2011 decision, OWCP denied appellant’s schedule award claim based on
Dr. Spellman’s April 4, 2011 impartial medical opinion.
By letter dated April 21, 2011, appellant, through her attorney, requested an oral hearing
before an OWCP hearing representative.
In a July 13, 2011 decision, an OWCP hearing representative set aside the April 18, 2011
decision and remanded the case for OWCP to forward Dr. Spellman’s April 4, 2011 report
together with the medical record to an OWCP medical adviser for review and determination of
the extent of appellant’s permanent impairment in accordance with the sixth edition of the
A.M.A., Guides.
On August 19, 2011 an OWCP medical adviser reviewed Dr. Spellman’s findings. He
advised that appellant probably reached maximum medical improvement in January 1992. The
medical adviser stated that while Dr. Spellman’s finding that appellant had no bilateral lower
extremity impairment was correct, the methodology he used was not appropriate. The correct
method for rating impairment of spinal nerve impairment such as, radiculopathy affecting the
extremities was discussed in the July/August 2009 edition of The Guides Newsletter. The
medical adviser stated that the physical examination findings documented by Dr. Spellman
demonstrated normal motor function in the lower extremities. He further stated that
Dr. Spellman’s sensory examination identified a decrease in light touch sensation over the
posterior and lateral leg extending to include the entire dorsum of the left foot, extending over
the first metatarsal and great toe and the first web space and plantar surface of the foot. The
medical adviser noted Dr. Spellman’s opinion that this finding was not consistent with a specific
nerve root. As such, it cannot serve as a basis for assignment of impairment. Additionally, the
medical adviser noted that a June 14, 2011 magnetic resonance imaging (MRI) scan revealed
mild degenerative disease without significant central canal or neural foramina stenosis did not
demonstrate nerve root compromise. He concluded that as the imaging studies and physical
5

The Board notes that it appears Dr. Spellman inadvertently stated that Table 17-4 was located on page 561
rather than page 571 of the sixth edition of the A.M.A., Guides as he provided the correct title of the table.

4

examination findings did not demonstrate nerve root compromise, there was no basis for rating
regional impairment to either lower extremity due to appellant’s lumbar spine injury.
In a September 6, 2011 decision, OWCP denied appellant’s claim, finding that the weight
of the medical evidence rested with Dr. Spellman’s impartial medical opinion that appellant had
no impairment of either lower extremity under the sixth edition of the A.M.A., Guides. It found
that his opinion was supported by OWCP’s medical adviser’s opinion.
On September 9, 2011 appellant’s attorney requested an oral hearing before a hearing
representative.
At the January 5, 2012 hearing, appellant’s attorney argued that Dr. Spellman was not
properly selected as an impartial medical specialist under the PDS as there was no screen shot
showing his selection. Counsel also contended that his report was of diminished probative value
as he failed to identify neurological examination findings, used the wrong methodology to
formulate his impairment rating as noted by OWCP’s medical adviser and was instrumental in
writing the A.M.A., Guides.
In a March 20, 2012 decision, an OWCP hearing representative affirmed the denial of
appellant’s schedule award claim. The hearing representative accorded determinative weight to
Dr. Spellman’s impartial medical opinion.
LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing regulations7 set forth the
number of weeks of compensation to be paid for permanent loss, or loss of use of the members
of the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage of loss of use.8 However, neither FECA nor
the regulations specify the manner in which the percentage of impairment shall be determined.
For consistent results and to ensure equal justice for all claimants, OWCP adopted the A.M.A.,
Guides as a standard for determining the percentage of impairment and the Board has concurred
in such adoption.9 For OWCP decisions issued on or after May 1, 2009, the A.M.A., Guides (6th
ed. 2008) is used for evaluating permanent impairment.10
A claimant seeking compensation under FECA has the burden of establishing the
essential elements of her claim by the weight of the reliable, probative and substantial
evidence.11 A claimant seeking a schedule award therefore has the burden of establishing that
6

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

7

20 C.F.R. § 10.404.

8

5 U.S.C. § 8107(c)(19).

9

20 C.F.R. § 10.404(a).

10

FECA Bulletin No. 09-03 (issued March 15, 2009).

11

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

5

her accepted employment injury caused permanent impairment of a scheduled member, organ or
function of the body.12
A schedule award is not payable for the loss or loss of use, of a part of the body that is
not specifically enumerated under FECA. Neither FECA nor its implementing regulations
provide for a schedule award for impairment to the back or to the body as a whole. Furthermore,
the back is specifically excluded from the definition of organ under FECA.13
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP procedures indicate that The Guides
Newsletter Rating Spinal Nerve Extremity Impairment using the sixth edition (July/August 2009)
is to be applied.14
In addressing lower extremity impairments, due to peripheral or spinal nerve root
involvement, the sixth edition requires identifying the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on Functional History
(GMFH) and if electrodiagnostic testing were done, Clinical Studies (GMCS).15 The net
adjustment formula is (GMFH - CDX) + (GMCS - CDX).16
Section 8123(a) of FECA provides in pertinent part: If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.17 In situations where
there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.18
It is well established that OWCP procedures provide that an impartial medical specialist
must be selected from a rotational list of qualified Board-certified specialists, including those

12

E.g., Russell E. Grove, 14 ECAB 288 (1963) (where medical reports from the attending physicians showed that
the only leg impairment was due to arthritis of the knees, which was not injury related, the claimant failed to meet
his burden of proof to establish entitlement to a schedule award).
13

James E. Mills, 43 ECAB 215, 219 (1991); James E. Jenkins, 39 ECAB 860, 866 (1990).

14

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual,
Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1, note 5 (January 2010). The Guides Newsletter is
included as Exhibit 4.
15

A.M.A., Guides 533.

16

Id. at 521.

17

5 U.S.C. § 8123(a).

18

L.S., Docket No. 12-139 (issued June 6, 2012); see also Jack R. Smith, 41 ECAB 691, 701 (1990); James P.
Roberts, 31 ECAB 1010, 1021 (1980).

6

certified by the American Medical Association and American Osteopathic Association.19 The
physician selected as the impartial specialist must be one wholly free to make an independent
evaluation and judgment. To achieve this end, OWCP has developed procedures for the
selection of the impartial medical specialist designed to provide adequate safeguards against the
appearance that the selected physician’s opinion was biased or prejudiced.20 The procedures
contemplate that impartial medical specialists will be selected from Board-certified specialists in
the appropriate geographical area on a strict rotating basis in order to negate any appearance that
preferential treatment exists between a particular physician and OWCP.21 OWCP’s procedures
provide that the selection of referee physicians (impartial medical specialists) is made through a
strict rotational system using appropriate medical directories. The procedure manual provides
that the PDS should be used for this purpose wherever possible.22 The PDS is a set of standalone software programs designed to support the scheduling of second opinion and referee
examinations.23 The PDS database of physicians is obtained from the American Board of
Medical Specialties which contains the names of physicians who are Board-certified in certain
specialties. It is also well established that, when a case is referred to an impartial medical
specialist for the purpose of resolving a conflict, the opinion of such specialist, if sufficiently
well rationalized and based on proper factual and medical background must be given special
weight.24
In some instances, an OWCP medical adviser’s opinion can constitute the weight of the
medical evidence. This occurs in schedule award cases where an opinion on the percentage of
permanent impairment and a description of physical findings is on file from an examining
physician, but the percentage estimate by this physician is not based on the A.M.A., Guides. In
this instance, a detailed opinion by OWCP’s medical adviser which gives a percentage based on
reported findings and the A.M.A., Guides may constitute the weight of the medical evidence.25
ANALYSIS
The Board previously found that the opinions of Drs. Silver and Kovalsky, impartial
medical examiners, were insufficiently rationalized to establish the extent of appellant’s
permanent impairment causally related to the accepted employment-related lumbar injury. The
Board concluded that there remained an unresolved conflict in medical opinion.
19

See LaDonna M. Andrews, 55 ECAB 301 (2004); A.R., Docket No. 09-1566 (issued June 2, 2010).

20

See Raymond J. Brown, 52 ECAB 192 (2001); A.R., supra note 19.

21

B.P., Docket No. 08-1457 (issued February 2, 2009).

22

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b (May 2003).
The Board notes that, as of July 2011, the Medical Management Application in iFECS replaced the prior PDS
selection procedure for an impartial medical specialist. Id. at Chapter 3.500.5 (July 2011).
23

Id. at Chapter 3.500.7 (September 1995, May 2003).

24

Gloria J. Godfrey, 52 ECAB 486 (2001).

25

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence,
Chapter 2.810.7(h) (April 1993).

7

On remand, OWCP referred appellant to several impartial medical specialists who were
unable to resolve the conflict of medical opinion. Thus, it ultimately referred her to
Dr. Spellman to evaluate the extent of her permanent impairment. In a March 20, 2012 decision,
OWCP denied appellant’s schedule award claim based on Dr. Spellman’s April 4, 2011 report.
Counsel contended on appeal that Dr. Spellman should be considered a second opinion
physician and not an impartial medical specialist because the only impairment rating based on
the sixth edition of the A.M.A., Guides was from an OWCP medical adviser. As the Board
previously found, OWCP properly determined that a conflict arose in the medical opinion
evidence between Dr. Weiss, an attending physician, and Dr. Valentino, an OWCP referral
physician, as to the nature and extent of appellant’s employment-related permanent impairment,
which required referral to an impartial medical examiner. As the selected physicians were
unable to resolve the conflict of medical opinion, OWCP properly referred appellant to
Dr. Spellman.
Counsel further contended on appeal that OWCP did not properly select Dr. Spellman as
the impartial medical specialist as there was no screen shot showing his selection. The Bypass
Doctor screenshot provided by OWCP indicated that Dr. Sweet did not perform impartial
medical examinations at that time. Documentation also listed other physicians previously
involved in the case so as to avoid any appearance of impropriety on the part of OWCP in the
selection process. There is no evidence to establish that OWCP’s decision to bypass this
physician was inappropriate or unreasonable or that it failed to comply with its rotational
procedures. Appellant did not provide any probative evidence to demonstrate bias on the part of
Dr. Spellman. The Board has held that an impartial medical specialist properly selected under
OWCP’s rotational procedures will be presumed unbiased and the party seeking disqualification
bears the substantial burden of proving otherwise. Mere allegations are insufficient to establish
bias.26 The Board finds, therefore, that the evidence does not establish an error in the selection
of Dr. Spellman as an impartial medical specialist.
In an April 4, 2011 report, Dr. Spellman reported that appellant had reached maximum
medical improvement. He concluded that she had no permanent impairment to either lower
extremity due to her employment-related back condition. Dr. Spellman reviewed a history of the
accepted injury and appellant’s medical treatment and records. On examination of the back, he
provided essentially normal findings except increased pain on forward flexion more than 15
degrees. On examination of the bilateral lower extremities, Dr. Spellman also reported
essentially normal findings except appellant’s complaint of decreased sensation with light touch
over the left posterior and lateral left leg extending to the entire dorsum of the left foot and over
the first metatarsal, great toe, the first web space and plantar surface of the foot. Under Table
17-4, Lumbar Spine Regional Grid: Spine Impairments, on page 571 of the sixth edition of the
A.M.A., Guides, he opined that appellant had a class 0 impairment without physical findings or
significant clinical abnormalities which resulted in no impairment. Under Table 16-12 for
peripheral nerve impairment (A.M.A., Guides, 534-36), Dr. Spellman found that she had a
class 0 impairment as her complaint of an altered sensation over the entire posterior and lateral
aspect of her left lower leg and dorsum and plantar surface of her left foot was not consistent
26

See L.W., 59 ECAB 471 (2008).

8

with a single nerve root or peripheral nerve. He stated that appellant had no motor function
impairment in the left lower extremity as demonstrated by gross strength assessment or atrophic
changes. Dr. Spellman noted that lower extremity impairment due to CRPS, amputation and
range of motion were not relevant. He concluded that appellant had no impairment of her lower
extremities secondary to her accepted back condition.
OWCP procedures state that an OWCP medical adviser must review the report to verify
correct application of the A.M.A., Guides and confirm the percentage of permanent impairment
as well as specify his reasons for assigning a certain percentage of loss of use to the
measurements or factors provided by the examining physician.27 In this case, the medical
adviser properly stated that Dr. Spellman used an incorrect methodology to rate appellant’s
impairment and determined that there was no basis for a lower extremity impairment in either
extremity under the sixth edition of the A.M.A., Guides and The Guides Newsletter
July/August 2009. He noted his physical examination finding of normal motor function in the
lower extremities. The medical adviser also noted Dr. Spellman’s sensory examination finding
of a decrease in light touch sensation over the posterior and lateral leg extending to include the
entire dorsum of the left foot, extending over the first metatarsal and great toe and the first web
space and plantar surface of the foot and opinion that this finding was not consistent with a
specific nerve root. He further noted his conclusion that this finding could not serve as a basis
for assignment of impairment. The medical adviser noted that the June 14, 2011 MRI scan,
which revealed mild degenerative disease without significant central canal or neural foramina
stenosis, did not demonstrate nerve root compromise. He concluded that as the imaging studies
and physical examination findings did not demonstrate nerve root compromise, there was no
basis for rating regional impairment to either lower extremity due to appellant’s lumbar spine
injury. As the medical adviser utilized Dr. Spellman’s objective clinical findings to compare
them with impairment criteria listed in the A.M.A., Guides, the Board finds that appellant is not
entitled to a schedule award for any employment-related impairment of either lower extremity.28
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained permanent
impairment warranting a schedule award.

27

R.S., Docket No. 09-1331 (issued April 5, 2010); Federal (FECA) Procedure Manual, supra note 25 at Chapter
2.810.7(c) (April 1993).
28

If the clinical findings are fully described, any knowledgeable observer may check the findings with the
A.M.A., Guides criteria. A.M.A., Guides 17. See also I.H., Docket No. 08-1352 (issued December 24, 2008).

9

ORDER
IT IS HEREBY ORDERED THAT the March 20, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 11, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

10

